Exhibit 10.1

 

MANAGEMENT AGREEMENT

 

BETWEEN :   UNILIN FLOORING BVBA with registered office at 8710 Wielsbeke,
Ooigemstraat 3 (0405 414 072);     Represented by Mr. Jeffrey Lorberbaum and Mr.
Frank Boykin, managers of the company, duly authorized;     Hereinafter referred
to as “the Company”; AND :   Mr. Frans DE COCK, domiciled at 8300 Knokke,
Zeedijk 831/25;     Hereinafter referred to as “the Manager”.

 

PREAMBLE

 

Whereas the Manager has been duly appointed as self-employed CEO of the Company;

 

Whereas the Manager can also be appointed member of the Management Committee of
the Company, if any;

 

Whereas parties wish to specify the terms and conditions of their collaboration.

 

IT HAS BEEN AGREED AS FOLLOWS:

 

1 Object

 

1.1 The Manager shall be responsible for the management of the Company in
accordance with the terms and conditions set forth in the resolution of the
Board of the Company of October 31, 2005.

 

1.2 The Manager shall perform the management with the diligence, loyalty,
seriousness and competence that the Company is entitled to expect from an
experienced specialist.

 

1.3 Moreover, the Manager can be appointed as a member of the Management
Committee of the Company, if any.

 

1



--------------------------------------------------------------------------------

2 Duration

 

2.1 The present agreement is concluded for a definite duration of 3 (three)
years and commences on November 1, 2005 and automatically expiring on 31 October
2010. After expiration of the aforementioned period of 3 (three) years, parties
can renew the agreement for indefinite duration upon mutual agreement.

 

2.2 The present agreement can be terminated at any time by the Company upon
notice of 12 (twelve) months. Notice shall be given by registered mail. However,
the Company can also terminate the present agreement at any time by payment of a
compensatory allowance equal to the fixed annual remuneration multiplied by
1.85.

 

2.3 In case of termination of the present agreement, except if for serious cause
as determined under Article 2.4 hereinafter, the Manager engages to actively
support the company in looking for a successor starting one year before his
departure.

 

2.4 This contract may, immediately and without notice or indemnity, be
terminated for serious cause by each party.

 

Will be considered a serious cause entitling each party to terminate the present
agreement without any indemnity:

 

  (i) the commission of a criminal offence;

 

  (ii) fraud or embezzlement;

 

  (iii) the failure to comply with or the breach of any of the material terms
and conditions of the present agreement and/or the Company’s subsidiaries’ or
branch offices’ policies within thirty (30) days after written notification of
such non-compliance if such failures or breaches are capable of remedy. If the
default or breach is not capable of remedy, the present agreement can be
terminated without prior notification;

 

  (iv) the willful or gross neglect of the duties under the present agreement
and/or the willful or gross misconduct in the performance of such duties.

 

3 Fees

 

3.1 The total annual fixed remuneration of the Manager is set at € 437,500.
Payment of fees will be made on a monthly basis (in 12 equal monthly
installments).

 

3.2 In addition to the annual fixed remuneration as set forth in 3.1., the
Manager will be entitled to an annual bonus .

 

The amount of the bonus will range between 0 and 85% of the annual fixed
remuneration of the year concerned. If the actual EBITDA is greater than the
Targeted EBITDA for such year, then the bonus shall be 85% of the annual fixed
remuneration of the year concerned. If the actual EBITDA is less than the actual
EBITDA for the prior year, then the bonus shall be 0. If the actual EBITDA is
greater than the actual EBITDA for the prior year and less than the Targeted
EBITDA for such year then the bonus payable for such year shall be equal to 85%
of the annual fixed remuneration of the year concerned multiplied by the
percentage of the Targeted EBITDA Growth Rate achieved.

 

For purposes of this Section 3.2. only, the 2004 actual EBITDA figure shall be
deemed to be 246 million euros, and the Targeted EBITDA and Targeted EBITDA
Growth Rate are:

 

    

Targeted
EBITDA

Million EUR

--------------------------------------------------------------------------------

   Targeted
EBITDA
Growth Rate


--------------------------------------------------------------------------------

2005

   255    3.66

2006

   284    11.3

2007

   304    7.0

2008

   319    4.9

2009

   334    4.8

2010

   350    4.8

 

2



--------------------------------------------------------------------------------

It is explicitly agreed that for year 2005 the amount of the bonus shall be
calculated and rewarded pro rata temporis for the period between the date of
entry into force of this agreement until December 2005.

 

The Targeted EBITDA and the Targeted EBITDA Growth Rate may be revised by mutual
consent.

 

For purposes of this section 3.2, EBITDA shall be calculated according to
Belgian GAAP as was applied by the UNILIN-group and as set out in the attachment
1 hereto and taking into consideration that :

 

  •   present sales through Mohawk distribution will be computed at pre-agreed
transfer prices or included based on mutually agreeable goals. Future additional
margins and costs resulting from the integration of UNILIN within Mohawk will be
included (i.e; no adjustment shall be made with respect to the Bonus Scheme
EBITDA targets).

 

  •   there shall be an adjustment to the above-mentioned EBITDA targets as
agreed upon by the parties in case of an acquisition or a divestiture.

 

  •   any Mohawk corporate charges will be offset by adjustments to goals

 

  •   any changes in accounting methods (e.g. changeover towards US GAAP) will
require formula adjustments.

 

  •   all direct expenses, including audits and management incentives (except
those related to the discounted Stock Purchase Agreement and the Agreement on
SOP granted by Mohawk) will be included in operating results, except all the
third party accounting, tax and legal expenses relating to the integration of
UNILIN in Mohawk. The increased expenses for new third party audits and
regulatory approvals required under SEC and NYSE regulations are estimated to
amount to approximately 1,000,000 EUR per year for UNILIN, unless demonstrated
otherwise.

 

  •   the use of capital (as budgeted in the DELOITTE VDD) above base plan will
be charged quarterly at an annualized 9% rate from operating results. Use of
capital below plan can be carried forward to subsequent years.

 

4 Reimbursement of business expenses

 

All reasonable business expenses incurred by the Manager in the performance of
his duties will be borne by the Company and reimbursed to the Manager, provided
the Company’s approval with respect to the type of expenses.

 

3



--------------------------------------------------------------------------------

5 Company car

 

The Manager is entitled to a company car of the class and standing in accordance
with his function.

 

6 Group insurance

 

6.1 The Manager will continue to be affiliated to the following extra-legal
pension schemes:

 

  (a) ING, policy number 5550351922

 

  (b) AXA, policy number E01/6703/04

 

Moreover, the manager will be affiliated to or will continue to be affiliated to
the existing hospital insurance, with policy numbers 530/7715 – 530/7725.

 

6.2 If however Mohawk would, at any time, offer or decide to offer more
beneficial group insurance contracts than those mentioned above under section
6.1 to any of its workforce, the Manager will have the right to become
affiliated to these contracts upon his first request. At no time, the Manager
can be obliged to switch from the insurances mentioned under section 6.1 to the
group insurance contracts offered by Mohawk referred to under section 6.2.

 

7 Accident insurance

 

The Manager will continue to benefit from the existing accident insurance,
contracted with Fortis AG (policy N°03/99.030.985/16), covering the risk of
professional and private accidents, providing for a compensation in case of
death or inability to work.

 

8 Director’s and officer’s liabilities insurance

 

The Manager will benefit from a director’s and officer’s liabilities insurance
with sufficient cover in view of the nature of the activities of the Company and
its size.

 

9 Independence

 

9.1 The Manager shall act on an independent, self-employed basis.

 

The Manager is not in any subordinate relationship vis-à-vis the Company.
Therefore, he shall not receive any direct or indirect orders or instructions
from the Company, nor shall the Company exercise any employer’s authority or
control vis-à-vis the Manager.

 

9.2 Without prejudice to his obligation to perform the daily management of the
Company’s subsidiaries or branch offices in good faith, the Manager shall freely
determine his work agenda and vacation arrangements with full respect for the
needs of the business.

 

9.3 Considering that the Manager shall act on an independent basis, he is solely
and exclusively responsible for all social security and tax obligations related
to the fees and any other compensation paid under this agreement. The Manager
shall be solely and exclusively responsible for all social security and tax
obligations which could possibly result from any contractual or legal
relationship existing between the Manager and the Company.

 

4



--------------------------------------------------------------------------------

10 Confidentiality

 

10.1 The Manager acknowledges and agrees that any information disclosed to the
Manager by the Company in relation with the present agreement and/or the
Manager’s duties is confidential. The Manager also acknowledges and accepts that
any such information will be treated and held in strict confidence and not used
by the Manager nor revealed in any way whatsoever, either directly or
indirectly, to any third parties during the course of the present agreement or
after its termination.

 

10.2 The Manager acknowledges and agrees that any information the Manager
develops under or as a result of the performance of his duties is confidential
and that any such information will be held in strict confidence and not revealed
in any way whatsoever, either directly or indirectly, to any third parties.

 

10.3 The confidentiality undertakings of articles 10.2 and 10.3 will end when
the confidential information falls in the public domain, without fault of the
Manager.

 

10.4 The Manager must not make any publicity or media releases in the framework
of the present agreement, using the name of the Company, without its prior
written consent.

 

11 Return of property

 

11.1 All records, files, memoranda, reports, price lists, customer lists,
drawings, plans, sketches, documents and the like (together with all copies
thereof) relating to the business of the Company and all other property of the
Company related to the Manager’s duties (including but not limited to documents,
notes, memoranda, floppy disks, computer programs, reports, software and all
other information and data), which the Manager uses or prepares or comes in
contact with in the course of executing this agreement remains, as between the
Parties to the present agreement, the sole property of the Company.

 

11.2 Upon the termination of the present agreement (however caused), the Manager
will immediately return to the Company all the Company’s property in his
possession or under his control without keeping copies of such items or passing
them (or the copies) to any third party, whatever the importance of it may be.

 

12 Exclusivity and non-competition

 

12.1 The Manager explicitly agrees and undertakes that he shall not, except with
the prior written consent of the Company, whether directly or indirectly,
whether remunerated or not, for a period of 3 (three) years following the
termination of the present agreement by the Company or by himself and for
whatsoever reason:

 

  (i) engage itself or through a third party, be employed by, consult for, have
an interest in or in any way assist any person or company directly or indirectly
engaged in the business of the Company or any related activities;

 

  (ii) solicit or endeavour to entice away from or discourage from being
employed by the Company any Manager or client of the Company, its subsidiaries
or branch offices, whether or not such person would commit a breach of contract
by reason of leaving employment.

 

5



--------------------------------------------------------------------------------

  (iii) canvass or solicit the custom of or deal with or provide services to any
person, firm or company who at any time was a client of or dealt with the
Company and with whom the Manager was personally concerned during the course of
providing the services, to the extent it relates to competing products.

 

The aforementioned obligations apply in all the countries in which the Unilin
group is active.

 

12.2 The Manager agrees that he will exclusively act in the interest of the
Company and its shareholders.

 

13 Intellectual property

 

13.1 The Manager undertakes to inform the Company about any work, invention,
discovery or improvement, patentable or protectable by any other intellectual
right, including copyright or not, which he may create, design or produce,
either alone or in conjunction with others, including but not limited to all
documents, drawings, plants, designs and models, printed circuit boards,
software programs and semi-conductor chips and related documentation, in the
course of his employment or relating to, or which is likely to become connected
with, any matter whatsoever constituting or which might constitute a Company’s
activity, or which has been or may be investigated by the latter.

 

13.2 The Manager agrees that such work, inventions, discoveries or improvements
belong exclusively to the Company and hereby assigns and transfers any and all
right including the copyright therein to the Company. He shall refrain from any
act which would infringe the Company’s rights, shall execute and deliver all
documents or statements necessary to implement such assignment or transfer and
shall not register any patent relating to these inventions without the approval
of the Company.

 

13.3 The Manager acknowledges that such assignment and transfer of rights are
adequately compensated by the remuneration as provided in the present agreement.

 

14 Contractual provisions

 

14.1 The nullity or the enforceability of the present agreement does not affect
the validity and the enforceability of the other provisions, unless this would
upset the balance between the reciprocal rights and obligations of the parties.

 

14.2 In such case, the parties will add one or more new provisions to the
agreement in order to achieve, as much as possible, the same or a similar
result.

 

15 Applicable law and jurisdiction

 

15.1 The present agreement shall be governed by and being interpreted according
to Belgian law.

 

15.2 In case of a dispute arising from or further to the present agreement, the
courts of Kortrijk will be exclusively competent.

 

6



--------------------------------------------------------------------------------

16 Prior agreements

 

The present agreement supersedes any and all prior agreements, whether oral or
in writing, that possibly could have existed between the concerned parties with
respect to the same object and can only be modified by means of a written
agreement between all parties.

 

Done at Wielsbeke, on October 31, 2005 in two original copies, each party
acknowledging having received one original copy duly signed.

 

For the Company       The Manager [read and approved]       [read and approved]

/s/ Jeffrey Lorberbaum

--------------------------------------------------------------------------------

     

/s/ Frans De Cock

--------------------------------------------------------------------------------

Jeffrey Lorberbaum       Mr. Frans De Cock Chief Executive Officer and President
       

 

7



--------------------------------------------------------------------------------

MANAGEMENT AGREEMENT

 

BETWEEN :   UNILIN FLOORING BVBA with registered office at 8710 Wielsbeke,
Ooigemstraat 3 (0405 414 072);     Represented by Mr. Jeffrey Lorberbaum, and
Mr. Frank Boykin, managers of the company, duly authorized; AND :   Mr. Paul DE
COCK, domiciled at 1000 Brussels, Madrillegang 1;     Hereinafter referred to as
“the Manager”.

 

PREAMBLE

 

Whereas the Manager performed services to the Company’s group on an independent
basis as Manager of the Company;

 

Whereas the Manager can be appointed member of the Management Committee of the
Company, if any;

 

Whereas parties wish to specify the terms and conditions of their collaboration.

 

IT HAS BEEN AGREED AS FOLLOWS:

 

1 Object

 

1.1 The Manager shall be responsible for the management of the Company in
accordance with the terms and conditions set forth in the resolution of the
Board of the Company of October 31, 2005.

 

1.2 The Manager shall perform the management with the diligence, loyalty,
seriousness and competence that the Company is entitled to expect from an
experienced specialist.

 

8



--------------------------------------------------------------------------------

1.3 Moreover, the Manager can be appointed as a member of the Management
Committee (Management Comité) of the Company and will be vested with the
operational responsibilities then specified in the resolution of the General
Assembly of Shareholders.

 

2 Duration

 

2.1 The present agreement is concluded for a definite duration of 5 (five) years
and commences on November 1, 2005 and automatically expiring on October 31,
2010. After expiration of the aforementioned period of 5 (five) years, parties
can renew the agreement for indefinite duration upon mutual agreement.

 

2.2 The present agreement can be terminated at any time by the Company upon
notice of 12 (twelve) months. Notice shall be given by registered mail. However,
the Company can also terminate the present agreement at any time by payment of a
compensatory allowance equal to the annual fixed remuneration multiplied by
1.75.

 

2.3 In case of termination of the present agreement, except if for serious cause
as determined under Article 2.4 hereinafter, the Manager engages to actively
support the company in looking for a successor starting one year before his
departure.

 

2.4 This contract may, immediately and without notice or indemnity, be
terminated for serious cause by each party.

 

Will be considered a serious cause entitling each party to terminate the present
agreement without any indemnity:

 

  (v) the commission of a criminal offence;

 

  (vi) fraud or embezzlement;

 

  (vii) the failure to comply with or the breach of any of the material terms
and conditions of the present agreement and/or the Company’s subsidiaries’ or
branch offices’ policies within thirty (30) days after written notification of
such non-compliance if such failures or breaches are capable of remedy. If the
default or breach is not capable of remedy, the present agreement can be
terminated without prior notification;

 

  (viii) the willful or gross neglect of the duties under the present agreement
and/or the willful or gross misconduct in the performance of such duties.

 

3 Fees

 

3.1 The total annual fixed remuneration of the Manager is set at € 292,000.
Payment of fees will be made on a monthly basis (in 12 equal monthly
installments).

 

3.2 In addition to the annual fixed remuneration as set forth in 3.1., the
Manager will be entitled to an annual bonus .

 

9



--------------------------------------------------------------------------------

The amount of the bonus will range between 0 and 75% of the annual fixed
remuneration of the year concerned. If the actual EBITDA is greater than the
Targeted EBITDA for such year, then the bonus shall be 75% of the annual fixed
remuneration of the year concerned. If the actual EBITDA is less than the actual
EBITDA for the prior year, then the bonus shall be 0. If the actual EBITDA is
greater than the actual EBITDA for the prior year and less than the Targeted
EBITDA for such year then the bonus payable for such year shall be equal to 75%
of the annual fixed remuneration of the year concerned multiplied by the
percentage of the Targeted EBITDA Growth Rate achieved.

 

For purposes of this Section 3.2. only, the 2004 actual EBITDA figure shall be
deemed to be 246 million euros, and the Targeted EBITDA and Targeted EBITDA
Growth Rate are:

 

    

Targeted
EBITDA

Million EUR

--------------------------------------------------------------------------------

   Targeted
EBITDA
Growth Rate


--------------------------------------------------------------------------------

2005

   255    3.66

2006

   284    11.3

2007

   304    7.0

2008

   319    4.9

2009

   334    4.8

2010

   350    4.8

 

It is explicitly agreed that for year 2005 the amount of the bonus shall be
calculated and rewarded pro rata temporis for the period between the date of
entry into force of this agreement until December 2005.

 

The Targeted EBITDA and the Targeted EBITDA Growth Rate may be revised by mutual
consent.

 

For purposes of this section 3.2, EBITDA shall be calculated according to
Belgian GAAP as was applied by the UNILIN-group and as set out in the attachment
1 hereto and taken into consideration :

 

  •   present sales through Mohawk distribution will be computed at pre-agreed
transfer prices or included based on mutually agreeable goals. Future additional
margins and costs resulting from the integration of UNILIN within Mohawk will be
included (i.e; no adjustment shall be made with respect to the Bonus Scheme
EBITDA targets).

 

  •   there shall be an adjustment to the above-mentioned EBITDA targets as
agreed upon by the parties in case of an acquisition or a divestiture.

 

  •   any Mohawk corporate charges will be offset by adjustments to goals

 

  •   any changes in accounting methods (e.g. changeover towards US GAAP) will
require formula adjustments.

 

  •   all direct expenses, including audits and management incentives (except
those related to the Discounted Stock Purchase Agreement and the Agreement on
SOP granted by Mohawk) will be included in operating results, except all the
third party accounting, tax and legal expenses relating to the integration of
UNILIN in the publicly listed Mohawk. The increased expenses for new third party
audits and regulatory approvals required under SEC and NYSE regulations to be
around 1,000,00 EUR per year for UNILIN, unless demonstrated otherwise.

 

10



--------------------------------------------------------------------------------

  •   use of capital (as budgeted in the DELOITTE VDD) above base plan will be
charged quarterly at an annualized 9% rate from operating results. Use of
capital below plan can be carried forward to subsequent years.

 

4 Reimbursement of business expenses

 

All reasonable business expenses incurred by the Manager in the performance of
his duties will be borne by the Company and reimbursed to the Manager, provided
the Company’s approval with respect to the type of expenses.

 

5 Company car

 

The Manager is entitled to a company car of the class and standing in accordance
with his function.

 

6 Group insurance

 

6.1 The Manager will continue to be affiliated to the following extra-legal
pension schemes:

 

  (c) ING, policy number 5550351922

 

  (d) AXA, policy number E01/6703/04

 

Moreover, the manager will be affiliated to or will continue to be affiliated to
the existing hospital insurance, with policy numbers 530/7715 – 530/7725.

 

6.2 If however Mohawk would, at any time, offer or decide to offer more
beneficial group insurance contracts than those mentioned above under section
6.1 to any of its workforce, the Manager will have the right to become
affiliated to these contracts upon his first request. At no time, the Manager
can be obliged to switch from the insurances mentioned under section 6.1 to the
group insurance contracts offered by Mohawk referred to under section 6.2.

 

7 Accident insurance

 

The Manager will continue to benefit from the existing accident insurance,
contracted with Fortis AG (policy N°03/99.030.985/16), covering the risk of
professional and private accidents, providing for a compensation in case of
death or inability to work.

 

8 Director’s and officer’s liabilities insurance

 

The Manager will benefit from a director’s and officer’s liabilities insurance
with sufficient cover in view of the nature of the activities of the Company and
its size.

 

9 Independence

 

9.1 The Manager shall act on an independent, self-employed basis.

 

11



--------------------------------------------------------------------------------

The Manager is not in any subordinate relationship vis-à-vis the Company.
Therefore, he shall not receive any direct or indirect orders or instructions
from the Company, nor shall the Company exercise any employer’s authority or
control vis-à-vis the Manager.

 

9.2 Without prejudice to his obligation to perform the management of the
Company’s subsidiaries or branch offices in good faith, the Manager shall freely
determine his work agenda and vacation arrangements with full respect for the
needs of the business.

 

9.3 Considering that the Manager shall act on an independent basis, he is solely
and exclusively responsible for all social security and tax obligations related
to the fees and any other compensation paid under this agreement. The Manager
shall be solely and exclusively responsible for all social security and tax
obligations which could possibly result from any contractual or legal
relationship existing between the Manager and the Company.

 

10 Confidentiality

 

10.1 The Manager acknowledges and agrees that any information disclosed to the
Manager by the Company in relation with the present agreement and/or the
Manager’s duties is confidential. The Manager also acknowledges and accepts that
any such information will be treated and held in strict confidence and not used
by the Manager nor revealed in any way whatsoever, either directly or
indirectly, to any third parties during the course of the present agreement or
after its termination.

 

10.2 The Manager acknowledges and agrees that any information the Manager
develops under or as a result of the performance of his duties is confidential
and that any such information will be held in strict confidence and not revealed
in any way whatsoever, either directly or indirectly, to any third parties.

 

10.3 The confidentiality undertakings of articles 10.2 and 10.3 will end when
the confidential information falls in the public domain, without fault of the
Manager.

 

10.4 The Manager must not make any publicity or media releases in the framework
of the present agreement, using the name of the Company, without its prior
written consent.

 

11 Return of property

 

11.1 All records, files, memoranda, reports, price lists, customer lists,
drawings, plans, sketches, documents and the like (together with all copies
thereof) relating to the business of the Company and all other property of the
Company related to the Manager’s duties (including but not limited to documents,
notes, memoranda, floppy disks, computer programs, reports, software and all
other information and data), which the Manager uses or prepares or comes in
contact with in the course of executing this agreement remains, as between the
Parties to the present agreement, the sole property of the Company.

 

11.2 Upon the termination of the present agreement (however caused), the Manager
will immediately return to the Company all the Company’s property in his
possession or under his control without keeping copies of such items or passing
them (or the copies) to any third party, whatever the importance of it may be.

 

12



--------------------------------------------------------------------------------

12 Exclusivity and non-competition

 

12.1 The Manager explicitly agrees and undertakes that he shall not, except with
the prior written consent of the Company, whether directly or indirectly,
whether remunerated or not, for a period of 3 (three) years following the
termination of the present agreement by the Company or by himself and for
whatsoever reason:

 

  (iv) engage itself or through a third party, be employed by, consult for, have
an interest in or in any way assist any person or company directly or indirectly
engaged in the business of the Company or any related activities;

 

  (v) solicit or endeavour to entice away from or discourage from being employed
by the Company any Manager or client of the Company, its subsidiaries or branch
offices, whether or not such person would commit a breach of contract by reason
of leaving employment.

 

  (vi) canvass or solicit the custom of or deal with or provide services to any
person, firm or company who at any time was a client of or dealt with the
Company and with whom the Manager was personally concerned during the course of
providing the services, to the extent it relates to competing products.

 

The aforementioned obligations apply in all the countries in which the Unilin
group is active.

 

12.2 The Manager agrees that he will exclusively act in the interest of the
Company and its shareholders.

 

13 Intellectual property

 

13.1 The Manager undertakes to inform the Company about any work, invention,
discovery or improvement, patentable or protectable by any other intellectual
right, including copyright or not, which he may create, design or produce,
either alone or in conjunction with others, including but not limited to all
documents, drawings, plants, designs and models, printed circuit boards,
software programs and semi-conductor chips and related documentation, in the
course of his employment or relating to, or which is likely to become connected
with, any matter whatsoever constituting or which might constitute a Company’s
activity, or which has been or may be investigated by the latter.

 

13.2 The Manager agrees that such work, inventions, discoveries or improvements
belong exclusively to the Company and hereby assigns and transfers any and all
right including the copyright therein to the Company. He shall refrain from any
act which would infringe the Company’s rights, shall execute and deliver all
documents or statements necessary to implement such assignment or transfer and
shall not register any patent relating to these inventions without the approval
of the Company.

 

13.3 The Manager acknowledges that such assignment and transfer of rights are
adequately compensated by the remuneration as provided in the present agreement.

 

14 Contractual provisions

 

14.1 The nullity or the enforceability of the present agreement does not affect
the validity and the enforceability of the other provisions, unless this would
upset the balance between the reciprocal rights and obligations of the parties.

 

13



--------------------------------------------------------------------------------

14.2 In such case, the parties will add one or more new provisions to the
agreement in order to achieve, as much as possible, the same or a similar
result.

 

15 Applicable law and jurisdiction

 

15.1 The present agreement shall be governed by and being interpreted according
to Belgian law.

 

15.2 In case of a dispute arising from or further to the present agreement, the
courts of Kortrijk will be exclusively competent.

 

16 Prior agreements

 

The present agreement supersedes any and all prior agreements, whether oral or
in writing, that possibly could have existed between the concerned parties with
respect to the same object and can only be modified by means of a written
agreement between all parties.

 

Done at Wielsbeke, on 31 October, 2005, in two original copies, each party
acknowledging having received one original copy duly signed.

 

For the Company       The Manager [read and approved]       [read and approved]

/s/ Jeffrey Lorberbaum

--------------------------------------------------------------------------------

     

/s/ Paul De Cock

--------------------------------------------------------------------------------

Mr. Jeffrey LORBERBAUM       Mr. Paul DE COCK Chief Executive Officer and
President        

 

14